 Case 1:18-cv-00632-RJJ-PJG ECF No. 57 filed 05/31/19 PageID.554 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

JOHN HEYKOOP, d/b/a
EAGLE TOWING,

                 Plaintiff,
                                                            CASE NO. 1:18-cv-632
v.
                                                            HON. ROBERT J. JONKER
JEFFREY WHITE, et al.,

            Defendants.
__________________________________/
                                            ORDER

         This matter is before the Court on Defendants’ Motion for Summary Judgment (ECF No.

49) and Plaintiff’s Motion for Leave to Amend and for Partial Summary Judgment (ECF No.51).

The Court heard oral argument on the motions on May 30, 2019. Based on all matters of record,

and for the reasons stated in detail on the record in open court, the Court finds that summary

judgment is not appropriate as to Plaintiff’s Procedural Due Process claim and that Defendants are

entitled to summary judgment in their favor as to all remaining claims. The Court finds that

amendment of the complaint is not warranted.

         ACCORDINGLY, IT IS ORDERED:

         1.      Defendants’ Motion for Summary Judgment (ECF No. 49) is DENIED to the extent

Defendants seek summary judgment in their favor as to Plaintiff’s Procedural Due Process claim

and is GRANTED in all other respects.

         2.      Plaintiff’s Motion for Leave to Amend and for Partial Summary Judgment (ECF

No. 51) is DENIED.

Dated:        May 31, 2019                   /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE
